Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 14, 2019

The Court of Appeals hereby passes the following order:

A19D0317. STEVEN HARPER v. THE STATE.

      After pleading guilty, Steven Harper filed a motion to vacate a void sentence,
arguing that the State failed to provide him proper notice of its intent to seek
recidivist sentencing. On December 13, 2018, the trial court denied the motion.
Harper filed an application for discretionary appeal from this order on January 17,
2019. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Because Harper’s application was filed 35 days after
entry of the order he seeks to appeal, it is untimely. We thus lack jurisdiction over this
application for discretionary appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/14/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.